Title: To Benjamin Franklin from Charles Wilcox, 17 December 1774
From: Wilcox, Charles
To: Franklin, Benjamin


This letter suggests at first glance that Franklin, in the middle of delicate and important negotiations, thought of leaving for home; in fact, however, he was serving as a travel agent and banker for some Norfolk farmers. The Foulgers, the Westleys, and others had long been planning to emigrate to Pennsylvania, and Ralph Westley had already gone to spy out the ground. Now the rest were ready to follow. Franklin, no doubt because of his distant kinship with Thomas Foulger, took charge of the arrangements. In October and November he established accounts on which Foulger and Charles Westley, Ralph’s son, might draw for their expenses in America, and gave them drafts on his American debtors. He must then have written Wilcox to inquire about accommodations for the party, and this letter is the reply. Its glowing advertisement of the Chalkley and her master may have arrived too late; in any case the passengers sailed on another ship, and were in Philadelphia by January 27.
  
Sir
Bristol 17th Decr. 17[74]
I did myself the Pleasure to write You the 15th Current to which refer. Agreeable to my Promise I yesterday saw Capt. Spain of the Chalkley and communicated to Him the Contents of your Favor, this Morning at the Coffee House He delivered Me his Terms in Writing Viz.
Capt. Spain of the New Ship Chalkley is intended to leave Bristol in about 14 Days. In consideration of so many Passengers offering togather Capt. Spain will accept of the Following Terms, The Mony to be paid before Sailing Vizt. For the two Lads of 13 and 15 Years of age Eight Pounds each and Ten pounds each for all others to be accomodated in the Cabin with the best of Ships Provisions, but as its Customary out of this Port the Passengers must lay in what they chuse at their own Expence. The Ship Chalkley being particularly well furnish’d with double State Rooms and other Conveniences, Steerage Passengers at £6 each provided with all Necessarys, and Ships Provisions.
This Sir is what Capt. Spain deliverd to Me in Writing which I transmit for Your Government. Be assured I am Sir in every of your Commands at your Service and nothing will give Me greater Pleasure than to have frequent Opportunitys to Convince You how much I am Sir Your most Obedient Servant
Chas. Wilcox

PS.  Excuse Coffee House Pens. I shall wait Your reply to give Capt. Spain his Answer. The Chalkley is a fine New Vessell, makes no Water and the Capt. so Humane as any on the Trade, no other bound from hence to Philadelphia.
Benj. Franklin Esqr.

 
Addressed: Benjamin Franklin Esqr LLD / Craven Street / London
